Citation Nr: 1746136	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-00 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for uterine fibroids.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to October 1996.  This matter comes before the Board of Veterans' Appeals (Board) from November 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's uterine fibroids are related to her period of active service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's uterine fibroids were incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d) (2016).

The Veteran asserts that her current uterine fibroid disability had its onset in, or is otherwise related to gynecological problems she experienced during her period of active duty service, to specifically include abdominal cramps and vaginal infections.  Alternatively, she asserts that the birth control pills she was prescribed for menstrual cramps during service caused or accelerated the development of uterine fibroids.

The Board notes that uterine fibroids were first identified in 2009, although the Veteran contends that they began earlier and went undiagnosed.  Treatment records from June 2003 note continuing dysmenorrhea.  The Veteran's service treatment records show that the Veteran was treated multiple times during service for abdominal cramps, as well as chronic gynecological infections.  She claims that she regularly experienced severe menstrual cramps and that she was prescribed birth control pills to help alleviate those cramps.

The key question at issue is whether there is a relationship between her current disability, and her documented in-service complaints of, and treatment for varied gynecological conditions.  

There are several conflicting medical opinions of record addressing the etiology of the Veteran's uterine fibroid disability.  

The Veteran underwent a VA examination in October 2011.  The examiner opined that it was not likely that the Veteran's present condition was caused by or aggravated by military service.  The examiner's rationale was that there were no entries in the Veteran's service treatment records for cramping or gynecological issues after 1992, despite the fact that she remained on active duty until 1996, and that her separation examination was silent for any mention of a gynecological condition.  Furthermore, medical reports of record did not provide evidence of continued menstrual issues for years after discharge.  

In November 2015, the Veteran submitted a statement from her personal physician, Dr. A.T., who stated that he was 60% certain that the Veteran's in-service gynecological maladies and use of birth control were causally related to her uterine fibroids.  

The Veteran submitted a disability benefits questionnaire (DBQ) from her personal physician, Dr. J.S., in December 2015.  The DBQ identified the current diagnosis of uterine fibroids.  Dr. J.S. included a statement, claiming that it was her professional opinion that the Veteran's being put on birth control pills to manage her heavy menstrual bleeding was more likely than not to have contributed to the onset of fibroids because of the hormones contained in the pill.  

The Veteran underwent another VA examination in June 2016.  The examiner noted that she thoroughly reviewed the Veteran's service treatment records and found them silent for evidence showing treatment for menorrhagia and dysmenorrhea.  There was no diagnosis of uterine fibroids during service and periodic pelvic examinations were negative for pelvic complaints.  The examiner stated that service treatment records showed that the Veteran had been seen on various occasions for various types of vaginitis, including bacterial, yeast, trichomonas, Gardnerella, and Monilia vaginitis, all of which appeared to have been successfully treated, and that medical literature did not show any causal link between those types of vaginitis and the later development of uterine fibroids.  The examiner acknowledged the use of birth control pills during service, but noted that there was no causal link between use of birth control pills and the later development of uterine fibroids according to medical literature.  Without providing specific citations, the examiner referenced Web MD and Cleveland Clinic.org as support that women taking birth control pills were, in fact, less likely to develop significant uterine fibroids.  

The Veteran submitted a July 2016 private medical opinion from Dr. C.N.B., who had reviewed her medical records.  Dr. C.N.B. stated that the Veteran's fibroids were caused by service.  

In July 2016, the Veteran provided a statement disagreeing with the June 2016 examiner's conclusions and the AOJ's supplemental statement of the case that denied her claim.  The Veteran stated that between 1989 and 1996, she suffered from heavy periods with clots, severe dysmenorrhea, urinary tract infections, and severe pain, and that although not all complaints were documented, she did in fact experience these problems throughout her period of service.  The Board notes that the Veteran is competent to describe symptoms she experienced.  
Upon review of the medical and lay evidence described above, the Board is satisfied that the criteria for entitlement to service connection for uterine fibroids have been met.  Indeed, the evidence gives rise to a reasonable doubt on the matter, and all reasonable doubt is resolved in the Veteran's favor.  38 U.S.C.A. 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for uterine fibroids is granted.



____________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


